Citation Nr: 1110113	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the left shoulder to include reflex sympathetic dystrophy (RSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.    

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 for additional disability of the left shoulder to include RSD.  The Veteran disagreed and perfected an appeal.  

In July 2005, the Veteran, his spouse and his representative presented testimony in support of his claim at a hearing at the RO before a local hearing officer.  In January 2007, the Veteran, his spouse and his representative presented testimony in support of his claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings have been associated with the Veteran's VA claims folder.  In an April 2007 decision, the Board remanded the claim for further evidentiary development.  In an October 2009 decision, the Board once again remanded the claim for compliance with the April 2007 remand order.


FINDINGS OF FACT

1.  On 11 December 2001, the Veteran underwent open left rotator cuff surgery at VA Medical Center Orlando, Florida, which included repair with four bone anchors into the head of the humerus. 

2.  Approximately 9 days following surgery, the Veteran's surgical sutures were removed, and approximately 5 days later, the Veteran's left shoulder repair wound reopened and a yellow purulent drainage of the surgical wound prompted VA healthcare providers to place the Veteran on antibiotics.

3.  After being diagnosed with a major staph infection, the Veteran underwent further surgery on 25 January 2002 during which it was determined that 2 of the 4 surgical bone anchors had failed.

4.  The Veteran's left upper extremity RSD was caused by the failed rotator cuff repair and subsequent staph infection.

5.  The competent medical evidence supports a conclusion that the Veteran's RSD was not an expected consequence of the rotator cuff surgery and was caused by the failure of VA physicians to exercise the degree of care that would be expected of a reasonable health care provider is at least in equipoise.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability of the left shoulder to include RSD, have been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty in the U.S. Marine Corps from October 1968 to October 1970.  There is no evidence of and no contention that he suffered a left shoulder injury during service.  Instead, he seeks service connection for additional disability of the left shoulder to include RSD by claiming that during a December 2001 surgery and subsequent treatment, VA physicians did not exercise the degree of care that would be expected of a reasonable health care provider and that the staph infection he contracted as a result of the December 2001 surgery and follow-up care caused or aggravated his RSD.

Preliminarily, the Board first notes that Veteran's representative has contended that the Board has two options: first to remand the claim again because the RO did not substantially comply with the last remand order; and, second to grant the claim.  Generally, the Board would address the concerns arising from the RO's response to the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), [compliance with remand instructions is neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance with remand orders].  However, as is discussed in full below, the Board grants the Veteran's claim, thus any prejudice the Veteran may have suffered for any noncompliance with a Board remand is moot.  Additionally, because the Board is granting the Veteran's claim, any failure of the RO to provide the Veteran with adequate notice regarding his claim or to provide adequate assistance to the Veteran in developing his claim are not prejudicial to the Veteran.  The Board observes that the Veteran does not contend that he was prejudiced by lack of notice or for failure to assist him in developing the claim.

Relevant Law And Regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service- connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2) (2010).

Analysis

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for residuals of treatment he received to repair a left shoulder rotator cuff disorder.  A review of the medical evidence establishes that the Veteran was seen in December 2001 at VA Medical Center (VAMC) Orlando, Florida, for complaints of long-standing and progressive left shoulder pain.  Subsequent treatment resulted in a determination by VA physicians that the Veteran had a complete rotator cuff tear and it was further determined that the Veteran should undergo an open rotator cuff repair with four bone anchors into the head of the humerus.  That operation was performed by VA physicians and other VA health care providers at VAMC Orlando.  

Approximately 9 days following surgery, the Veteran's surgical sutures were removed, and approximately 5 days later, the Veteran's left shoulder repair wound reopened and a yellow purulent drainage from the surgical wound prompted VA healthcare providers to place the Veteran on antibiotics.  Cultures were taken of the drainage fluid and tests confirmed the presence of a staphylococcal bacteria infection.  The Veteran was continued on a course of antibiotics and approximately 10 days later, on 25 January 2002, the Veteran underwent yet more surgery to debride the wound of infection.  After the second surgery, the Veteran continued to heal and accomplished physical therapy provided by VA.  Despite the treatment he received, the Veteran continued to have left shoulder pain that became progressively worse and he has experienced swelling of the shoulder and upper left arm.  

The Veteran has provided medical evidence from two private physicians.  First, the Veteran provided the November 2009 opinion of Dr. D.V., M.D., a Board Certified physician in orthopedic surgery.  Second, the Veteran provided the September 2009 opinion and curriculum vitae of Dr. G.W., M.D., a Board Certified physician in neurology and electrodiagnostic medicine.  The crux of the Veteran's claim is contained in their opinions.

Dr. D.V. reviewed the Veteran's VA health care records and provided a narrative synopsis of the Veteran's left shoulder treatment from the date he was first seen to the date when he underwent second surgery.  Based on that review, on the examination of the Veteran and on his expertise as an orthopedic surgeon, Dr. D.V. provided the following opinion:

It is my opinion that while a surgical wound infection is a recognized complication, the post-operative care in recognizing the wound infection and its devastating impact on the function of [the Veteran's] left upper extremity were not up to the standards of care in our local medical community. [The Veteran's left shoulder surgical wound] should have been debrided much earlier.  He should have received much more aggressive orthopedic treatment, more aggressive physical therapy and more aggressive pain management techniques to prevent the development of this frozen shoulder and his therapy should have been more aggressive and continued to ameliorate the symptoms which have now cost him the total use of his left upper extremity and left him in chronic and persistent pain that renders him unable to work, unable to really function in any normal activity due to chronic pain in a very difficult situation that is not likely to improve for the rest of his life.

Dr. G.W. provided the following opinion after reviewing the medical evidence pertaining to the Veteran's treatment by VA and examination of the Veteran.

It is my professional opinion that the [Veteran] has left upper extremity [RSD] due to a failed rotator cuff repair on the left shoulder due to surgery on 12-11-01.  The loosing (sic) of the bolts and the subsequent staph infection [the Veteran] incurred resulting in this [RSD] condition.  In my opinion this is not an expected consequence of this surgery.  It is also my opinion that this was a poor surgical outcome.  [The Veteran] currently suffers from [RSD] that is preventing him from earning an average income or by sedentary or physical work because of loss of ROM (range of motion) and severe constant pain.  [The Veteran] is permanently totally disabled from all work and work related activities due to the shoulder surgery on 12-11-01.  This injury is permanent for the rest of [the Veteran's] life.  Permanent disability directly resulting from a staph infection is more than reasonably unforeseeable.  Yes, infections are a possible result of surgery, but in this particular case, it is just not an infection, it is also [RSD].

On the other hand, a VA physician, a Family Physician, reviewed the Veteran's VA claims folder and provided a March 2009 opinion that the resulting staph infection and RSD condition were both "potential complications of this type of surgical repair and were explained to the [Veteran]." In addition, a VA physician's assistant reviewed the Veteran's VA claims folder and examined the Veteran and provided a September 2008 opinion that "the VA exercised the degree of care that would be expected of a reasonable health care provider," and that "the shoulder was repaired in appropriate fasion (sic) within the standards of care of current environment."  The September 2008 physician's assistant's report further concludes "the staph infection, second surgical procedure (sic), current symptoms, are all reasonably foreseeable complications of his surgery," and that "post-operative infections are an unfortunate, but well recognized complication of any surgical procedure (sic)."  Finally, the physician's assistant concluded that "VA's actions and treatments were NOT reflective of carelessness, negligence, lack of proper skill, [or] error in judgment," and that the infection was "promptly recognized and treated accordingly, with resolution of the infection." [Emphasis in original].

After a remand by the Board, another VA opinion was sought and an April 2010 opinion was provided.  It appears from the record that the VA physician's assistant who provided the September report examined the Veteran in April 2010 and a VA orthopedic surgeon provided an opinion; this is not clear in the record.  The 2010 opinion states that after review of the VA claims folder, which included the opinions of Dr. D.V. and Dr. G.W., the provider of the opinion did not find any "obvious (sic) fault of the surgeon," and that the Veteran's "initial infection was dealt with timely IV and oral antibiotics, and when this did not resolve the infection, he was taken to the operating room for surgical debridement, which eradicated the infection."  The provider of the April 2010 opinion further stated that while post-operative infections are "an unfortunate (sic) potential complication, "I do not find any reason to suspect this was fault of the surgeon, staff, or facility."  Finally, the provider opined that "post operative adhesive capsulitis is also an unfortunate and uncommon complication after shoulder surgery," and that while the "second surgery, development of infection, and complicated post-operative course likely played a role in developing adhesive capsulitits, I do not find any fault involved," and the examiner found no carelessness, negligence, lack of skill, error in judgment, or fault involved with VA personnel.

The Board is charged with the duty to assess the credibility and weight given to evidence in a claim for entitlement to service connection. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing Madden, recognized that the Board had inherent fact-finding ability. In addition, the Court has declared that in adjudicating a claim the Board has the responsibility to weigh and assess the evidence. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so. See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

After review of the entire record, the Board finds that the opinions provided by Dr. D.V. and Dr. G.W. are more probative than the contra opinions provided by VA physicians.  First, the Board notes that both Dr. D.V. and Dr. G.W. have thoroughly referenced the medical evidence in support of their opinions.  On the other hand, the VA physicians' opinions are more conclusory; they state, for example, that no negligence was found or that there was timely and adequate treatment of the Veteran's infection, but fail to use the record to demonstrate why their opinion is supported by the record evidence.  Second, with regard to the March 2009 opinion, the Board notes that it was provided by a "family physician," whereas the Veteran's private health care providers both appear to have more relevant and specialized training to provide opinions regarding the Veteran's health care at VAMC Orlando.

In addition, although not disparaging the qualifications of the VA physician's assistant who examined the Veteran and apparently provided the September 2008 opinion, the qualifications of a physician's assistant are less impressive than those of the physicians who both have specialized board certifications and who opined that the standard of care VA provided the Veteran's left shoulder was not within the standard of care a reasonable physician would have provided.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  

In sum, the Board finds that the evidence supporting the Veteran's claim for service connection for a left shoulder disorder pursuant to 38 U.S.C.A. § 1151 is at least in equipoise.  For the reasons and bases stated above, the Board finds that entitlement to service connection for additional disability of the left shoulder to include RSD is granted.

Total Rating due to Individual Unemployability (TDIU)

The Board will now address an additional matter raised by the record as a result of the Board's finding that the Veteran is entitled to service-connection for his left shoulder disability.  As is stated above, both Dr. D.V. and Dr. G.W. are of the opinion that the Veteran's left shoulder condition is permanent and totally disabling.  The Board further notes that the April 2010 examiner has also determined that the Veteran's left shoulder includes very limited range of motion, chronic severe pain and has a severe impact on all aspects of the Veteran's daily functioning.  For these reasons, the Board finds that the evidence of record raises the issue of whether the Veteran is entitled to TDIU.  

The issue of TDIU is not ripe, however, because the Board has just found that the Veteran is service-connected for his left shoulder disability and the RO has not yet evaluated the disability rating for the shoulder disability.  Because the evaluation of the shoulder is inextricably intertwined with the TDIU issue, the matter is referred to the RO for appropriate action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation]. In this case, resolution of the TDIU claim is dependent upon resolution of the initial disability rating of the Veteran's now service-connected left shoulder.  


ORDER

Entitlement to service connection for additional disability of the left shoulder to include RSD is granted, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


